60 F.3d 525
10 IER Cases 1312
UNITED STATES of America, ex rel., Plaintiff,Harold R. FINE, Plaintiff-Appellant,v.CHEVRON USA, INC.;  Bechtel Petroleum Operations, Inc.;Williams Brothers Engineering Company,Defendants-Appellees.UNITED STATES of America, ex rel., Plaintiff,Harold R. FINE, Plaintiff-Appellant,v.UNIVERSITY OF CALIFORNIA, and the Board of Regents of theUniversity of California, Defendants-Appellees.
Nos. 93-15012, 93-15728.
United States Court of Appeals,Ninth Circuit.
June 8, 1995.

Before:  WALLACE, Chief Judge.


1
Prior Report:  39 F.3d 957.


2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.